Citation Nr: 0910824	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-14 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to extension of the delimiting date for post-
Vietnam era educational benefits under Chapter 32, Title 38, 
of the United States Code, beyond January 25, 2002. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from July 5, 1984 to January 
25, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 decision of the Roanoke, 
Virginia regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's period of active duty ended on January 25, 
1992; his delimiting date for the use of his educational 
benefits was January 25, 2002. 

2.  Medical opinion suggests that the veteran was prevented 
from pursuing a course of education from January 1992 until 
August 1994 due to disability.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an extension of the delimiting date for 
post-Vietnam era educational benefits under Chapter 32, Title 
38, of the United States Code, from January 25, 2002 to 
August 31, 2004 have been met.  38 U.S.C.A. § 3232 (West 
2002); 38 C.F.R. §§ 21.5041, 21.5042 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  As well, the statute at 
issue in this matter is not found in Chapter 51 (rather, in 
Chapter 32).  Therefore, the VCAA (and, it follows, it's 
implementing regulations) is not for application in this 
matter.

In any event, the Board notes that the RO has explained to 
the Veteran the bases for denial of the claim in the March 
2005 statement of the case, and afforded him the opportunity 
to present information and evidence in support of the claim 
in letters dated in May 2003 and March 2007.  Significantly, 
there is no indication that there is any existing evidence 
pertinent to the issue on appeal that has not been obtained.  
As such, the Board finds that the duty to notify and assist 
the Veteran with his claim, regardless of the applicability 
of the VCAA, has been met.  Finally, any failures in the 
duties to notify or assist should be minimal, as the decision 
is at least partly favorable to the Veteran.

Extension of Delimiting Date

The Veteran contends that he is entitled to an extension of 
his delimiting date for educational benefits under Chapter 
32, Title 38.  He contends that he was prevented from 
pursuing his education by various medical conditions, 
including service connected disabilities, for a period of 
time following discharge from service.  The Veteran wishes to 
extend the date by which he is eligible to receive 
educational benefits for a like period of time.  He states 
that although he held several jobs in the years immediately 
following discharge, these jobs were on a part time basis and 
do not show that he was capable of attending school during 
this period.  

The general rule with regard to educational assistance 
benefits under Chapter 32, Title 38, of the United States 
Code, is that such benefits "shall not be afforded an 
eligible veteran . . . more than 10 years after the date of 
such veteran's last discharge or release from active duty."  
38 U.S.C.A. § 3232(a)(1) (West 2002).  See 38 C.F.R. § 
21.5041 (2008) (to the same effect).  

An exception to that rule provides that the 10-year 
delimiting period can be extended if (1) the veteran "was 
prevented from initiating or completing [his] chosen program 
of education during the delimiting period . . . because of a 
physical or mental disability which was not the result of 
[his] own willful misconduct, . . ." and (2) the veteran 
submits an application for extension within one year after 
the last date of the delimiting period otherwise applicable, 
or within one year after the termination date of his mental 
or physical disability, whichever is later.  38 U.S.C.A. § 
3232(a)(2) (West 2002).  See 38 C.F.R. § 21.5042 (2008) (to 
the same effect).

Here, the record shows the veteran was discharged on January 
25, 1992.  His delimiting date is, therefore, January 25, 
2002.  38 U.S.C.A. § 3232(a)(1) (West 2002); 38 C.F.R. § 
21.5041 (2008).  So absent some legally recognizable 
exception, he would not ordinarily be entitled to educational 
assistance beyond this date. 

The record further shows that the Veteran visited his VA 
primary care provider in October 2002 in order to seek a 
medical statement regarding his psychological profile and 
whether or not it prevented him from completing his college 
education before the end of his delimiting date.  The RO 
accepted this medical record as an informal claim for an 
extension of the delimiting date.  As this was within one 
year after the last date of the delimiting period, the claim 
was timely.  

The evidence includes the report of a VA examination dated 
March 1992.  The Veteran reported that he was employed as a 
sales associate and attendant at a tire center, and indicated 
he made $400 a month.  The examination did not include an 
opinion as to whether or not the Veteran was employable or 
capable of attending school. 

Entitlement to service connection for arthralgia of the right 
knee, arthralgia of the left knee, lumbosacral strain, and 
the residuals of a fracture of the right fifth metatarsal was 
established in a May 1992 rating decision.  These 
disabilities were each evaluated as zero percent disabling.  
A May 1994 rating decision increased the evaluation for the 
lumbosacral strain to 10 percent. 

An August 1994 VA examination report also includes a 
description of employment history provided by the Veteran.  
This again notes the employment at the tire center until May 
1993, although the monthly wages were described as $725.  The 
Veteran was then employed as a mechanics helper from May 1993 
to October 1993 with monthly wages of $1,800, and as a clerk 
at a car dealership from January 1994 to May 1994 where he 
made $800 a month.  The examination did not include an 
opinion as to whether or not the Veteran was employable or 
capable of attending school.  A November 1993 Gulf War 
examination noted complaints of an attention deficit and 
perceived short term memory loss, but also did not include an 
opinion regarding the Veteran's capability to be employed or 
to attend school.  

The Veteran was afforded a VA psychological evaluation in 
August 1994.  He reported difficulty in understanding and 
retaining information.  The Veteran was noted to have applied 
for college that coming fall.  His employment history since 
service included working at a service station, a quick lube 
store, and contract work on vehicles for the military.  He 
had not worked since May 1994 when he left a job at a car 
dealership because it did not pay enough money.  After 
examination and testing, the examiner noted that the Veteran 
was concerned about his memory and its impact on his work and 
family relationships.  The examiner believed that it was more 
likely that the Veteran was experiencing difficulties with 
concentration rather than memory per se, as well as the 
effects of stress due to increasing family and financial 
responsibilities.  

VA psychology notes from October 1994 show that the Veteran 
had applied for a job as a Sheriff's deputy.  He continued to 
be under a lot of financial stress.  These records do not 
indicate that the Veteran was attending school.  

Medical records from 1994 to 2002 are sparse, but they do 
show that the Veteran was employed full time as a deputy 
until at least 1997.  

In the October 2002 report of the VA primary care provider, 
the examiner stated that the Veteran did not complete his 
college education before the delimiting date due to his 
memory problems and psychological profile.  He added that he 
had reviewed the August 1994 psychological evaluation.  The 
Veteran was also noted to have undergone surgery for his 
service connected left knee disability.  The examiner opined 
that the Veteran had medical reasons for not completing 
college prior to the January 26, 2002 delimiting date, 
including the left knee disability and the difficulty with 
concentration.  

The VA primary care provider evaluated the Veteran again and 
offered an additional statement in May 2003.  The August 1994 
psychological evaluation was noted to have been reviewed.  
The Veteran was said to have been experiencing difficulties 
with his concentration during this period and had been 
experiencing life stress.  The examiner opined that the 
veteran's health had prevented him from attending college 
during the past ten years, but especially from January 1992 
to August 1994.  

A February 2003 rating decision increased the evaluations for 
the Veteran's left knee disability and right knee disability 
to 10 percent for each knee, effective from June 2002 and 
July 2002 respectively.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) was established in an August 2006 rating 
decision.  A 30 percent evaluation was assigned.  This rating 
decision shows that the Veteran currently has a combined 50 
percent evaluation for his service connected disabilities. 

The Board observes that while 38 C.F.R. § 21.5042 provides 
for an extension of a delimiting date when a Veteran is 
prevented from completing his education by a physical or 
mental disability, this regulation provides little guidance 
in determining what constitutes a disability of such severity 
that a Veteran would be prohibited from attending school.  

VA Manual M22-4 outlines the procedures for an extension of a 
delimiting date due to physical or mental disability.  The 
relevant portion of this manual, M-22-4, Part 3, Section 
4.03, states as follows:

 	a. General. As provided by 38 CFR §§ 21.3047, 21.5042, 
21.7051, and 21.7551, the delimiting date of a surviving 
spouse eligible for chapter 35 benefits, a veteran eligible 
for chapter 30, 32, or section 903 benefits, or a reservist 
eligible for chapter 1606 benefits may be extended if VA 
determines that he or she was prevented from initiating or 
completing a chosen program of education because of a 
physical or mental disability.  Under chapter 1606, this type 
of delimiting date extension for disability may be approved 
only if the disability was incurred in or aggravated by 
service in the Selected Reserve.[ ]

	(2) Physical or mental disabilities which result from an 
individual's own misconduct do not qualify the person for a 
delimiting date extension.

	(a) Public Law 100-689, enacted November 18, 1988, 
provides that, for purposes of delimiting date extensions for 
disability, the disabling effects of chronic alcoholism will 
not be considered to be due to willful misconduct.

	(b) This means that a veteran, eligible person, or 
reservist may be authorized a delimiting date extension for 
disability if he or she was prevented from training because 
of the disabling effects of chronic alcoholism.

	(3) The length of any extension granted will equal the 
length of time VA determines that the person was prevented 
from initiating or completing a program of education within 
the basic period of eligibility because of the disability.

It is apparent from a review of these provisions that the 
severity of the physical or mental disability required is not 
described, other than to insinuate that it must be of such 
severity that it prevents one from initiating or completing a 
program of education.  

In the Veteran's case, the only medical opinions pertaining 
to the severity of his disability are the October 2002 and 
May 2003 opinions from his VA doctor.  The October 2002 
statement is too general, in that it merely states that the 
Veteran was prevented from completing his education within 
ten years due to disabilities, without providing the dates 
these disabilities prevented him from attending school.  The 
Board observes that the Veteran was clearly not disabled for 
the entire ten years, as he was employed full time as a 
deputy for part of this period and as he eventually began 
school around 2000.  

However, the May 2003 medical opinion states that the Veteran 
was especially prevented from attending school from January 
1992 through August 1994.  This examiner noted that he 
reviewed the August 1994 psychological evaluation before 
rendering the opinion, and he attributed the disability to 
problems with concentration and memory due to stress.  

The evidence does not contain any medical opinions that 
contradict the findings of the May 2003 examiner regarding 
the period from January 1992 to August 1994.  While the 
record shows that the Veteran was employed for parts of this 
period, the Veteran states that this was only part time 
employment.  This would seem to be supported by the monthly 
salary he reported for at least most of his positions.  
Nevertheless, 38 C.F.R. § 21.5042 does not prohibit a finding 
of a disability if there is evidence of employment.  The 
provisions of M22-4 indicate that employment history is 
relevant, but also does not prohibit a finding of disability 
in this situation.  

Therefore, the Board concludes that based on the 
uncontroverted May 2003 VA medical opinion, the Veteran was 
prohibited from pursuing his education by a mental disability 
for the period beginning on the date of his January 25, 1992 
discharge until August 31, 1994.  It follows that his 
delimiting date should be extending from January 25, 2002 
until August 31, 2004.  
ORDER

Entitlement to extension of the delimiting date for post-
Vietnam era educational benefits under Chapter 32, Title 38, 
of the United States Code, from January 25, 2002 to August 
31, 2004 is granted, subject to the laws and regulations 
pertaining to the award of such benefits. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


